Title: XX. Farell & Jones to Richard Randolph, 27 January 1775
From: Farrell & Jones
To: Randolph, Richard



Sir
Bristol 27 January 1775.

Our last to you was the 15 Decr. by the True Patriot to which you will please to be refer’d. In consequence of your General order to have your Property cover’d by our Ships we have made £500 Insurance for you on 50 hhds. Tobacco by the Virginian and shall let it remain in hopes that you may still ship us a large quantity, tho’ two days ago we receiv’d a Letter from Mr. Evans with a List of Shippers in which you were put down only 4 hhds instead of 100 which by a former Letter he advis’d us he expected from you.

—You will excuse us if we say this is treatment we have not merited at your hands, and what we should scarcely have believ’d. Give us leave to appeal to your own Breast whether after having procured you a valuable African Consignment without the prospect of a shilling advantage to ourselves, and been obliged to pay a very large sum to make good your short remittances thereon, besides being very considerably in advance at the same time, we have not been most cruelly used. For God’s sake Sir put yourself in our case, and reflect a few moments in what light you would look upon the like conduct from us or any other Person. Sure we are, your Conscience would instantly point out how justly we are entitled to every effort in your power to replace in the most speedy manner the Money we were thus obliged to pay in consequence of an engagement enter’d into solely for your Benefit. Therefore without saying any thing further upon this disagreeable subject we shall rest in full confidence upon your Honour in complying with what you will undoubtedly acknowledge to be so equitable.—We are very sorry to inform you that there seems little prospect of a speedy reconciliation between the Government here and the Colonies, for by a Letter received this day from our WJ (who with another Gentleman) was deputed from this City to attend their Petition to the House of Commons, he writes that the Ministry carry every thing in the House by a great Majority, and that from the best information he can procure, they are determin’d to enforce those cursed Acts which have caused these unhappy differences, and for that purpose more Men of War and Troops are order’d for America; what will be the consequence of these measures God only knows. Heaven grant that some Friends to their Country may yet start up and be enabled to bring about an happy reconciliation.
We wrote you in our last that the advices from Virginia of a resolution to raise no more Tobacco had caused the prices here to look up. They have since advanced considerably being at present from 9¾d. to 10½d. ⅌ pound and probably will rise higher if the Non Exportation of Tobacco should take place.—We intend sending out a Ship for your river in March, when we hope to transmit you the Sales of your 34 hhds Tobacco receiv’d ⅌ the True Patriot, and in expectation of hearing from you soon We remain Sir Your mo hum Servts,

Farell & Jones

